SEPTEMBER 28, 2017
                                                                    TO BE PUBLISHED

                 $Suprttttt <tlnurf nf ~tnfurku ·
                                               ---._
                                2017~SC-000142-KB             .


KENTUCKY BAR ASSOCIATION .                                                  MOVANT



v.                             IN SUPREME COURT

                                                                                       j

JAMES GRANTKING                                                         RESPONDENT

                                           '
                                        AND
                                 201 7 -SC-000245


JAMES GRANT KING                                                            MOVANT



v.                             IN SUPREME .COURT



KENTUCKY BAR ASSOCIATION                                                RESPONDENT




                              ·.OPINION AND ORDER

      Movant, James Grant King, Kentucky Bar Association (KBA) Number

88465, 1 admits to violati,ng the Kentuclgr,Rules of Professional Conduct and
             .            I               I                                   -
                                                 .        '



                        .-
      1 King was admitted to the practice of law in Kentucky on October. 23, 2000,
and his bar roster address is 115 Noah Cove, Suite A, Paducah, Kentucky 42003.
..
~.



      moves this Court to impose the sanction of permanent disbarment. The KBA

      has no objection to King's motion.


                                          I. BACKGROUND
               The misconduct leading up to King's motion to resign under terms of

      permanent disbarment spans six KBA files and occurred over the course of
               .                                      .                       '

      more than a decade.. Only one of the files has progressed to the point of the

      KBA issuing charges; however, King acknowledges that sufficient facts exist in

      the remaining files to justify the issuance of charges. In order to terminate all

      KBA proceedings, he seeks to resign under terms of permanent disbarment.·

               The facts contained in the KBA files are disconcerting to say the least.

      On separate occasions, King used various clients' funds for his personal use.

      To do so, King used an assortment of tactics. He lied about settlement

      agreements, failed to reimburse entities with subrogation interests, wrote cold

      checks, and falsified information. King has since been indicted on three felony

      charges related to fraud he perpetrated after defaulting on a loan.

             A. KBA File 16-DIS-0012

               King represented Duane Isbell in a personal injury actibn in 2006. An

      agreed order was entered in 2007 stating Isbell would receive $75,000, but

      would be required to reimburse Medicare for his medical bills. King placed

      $20,000 of the settlement in escrow, purportedly to pay Medicare following
                   '   -              .

     - negotiations of the total bill. King collected his fee out of the remaining

      $55,000, then distributed the balance to Isbell. King. negotiated a

     . reimbursement total of almost $14,000 with Medicare in 2008 and sent Isbell a
         .                                  '


                                                 2
letter in 2009 indicating he paid Medicare. In 2010, King gave Isbell a check

for around $6,000, which should have been the balance remaining in the

escrow account after paying Medicare. Isbell grew concerned when years

passed without him receiving a release from Medicare. In 2013, King sent

Isbell a letter and a second check purportedly to Medicare from a separate

escrow account. However, that account had been drained of funds.

      In 2016, MediCare told       Isb~ll   it had never received a check from King and

that interest had accrued over the years. Isbell's balance at that time was

more than- $25,000. Isbell and Medicare both requested a copy of the cancelled

check from King, but King responded to neither party.

      The Inquiry Commission charged King with violating SCR 3.130-1.3 for

failing to pay Medicare on !shell's behalf: -1.15(a) for comingling funds, and -

8A(c) for deceiving Isbell with a check written· to Medicare from an account he

. knew had a   ~ero    balance and dishonestly misappropriating the funds he

should have used to pay Medicare.

   B. KBA      Fil~--16-DIS-0393

      Bruce Jett, King's neighbor, loaned King $97,500. Under the terms of                 ·

the promissory note, King was to pay interest of 3.5% per annum and pay the

loan off in full within a year. King also signed_ the title of a bass boat over to.

Jett as   collater~.    After King failed to make any payments on the loan, Jett

attempted to transfer the title to the       boa~   into his name as partial payment for

·the debt. However, King had fraudulently applied for a lost title and used. the

copy to sell the boat to another .individual. King apparently used the funds to


                                               3
                                                                                         /




purchase another boat. King gave the new boat to Jett_ as partial repayment;
                    .                                                    '

but Jett had to _pay a balance on the boat, as King could not pay the difference.

As of the time this ca.se was filed, King still owed Jett approximately $30,000, ,.

with interest continuing to accrue.

      Based on these actions, the McCracken County Grand Jury indicted King

of three felonies: defrauding a secured creditor, entering      fals~   information to

produce a title document, and theft by deception.

      The Inquiry Commission has not issued a formal
                                                 .,  charge related to this

KBA file, as it placed the case in abeyance pending the outcome of the

underlying criminal charges.

   C. KBA File l 7-DIS-0067
      Randall and Holley ReaViis hired King to represent them in a car wreck

case. The Reavises also granted King a limited power of attorney. King signed

an agreement on behalf of Holley, settling her case for $33,000 and releasing

all clai~s. However, in spite of this settlement, King continued to advise the
                           c
Reavise_s that their case was still ongoing. Holley finally contacted the

insurance carrier, and was. advised her claim had been settled and a check had

been issued. Holley also learned that Randall's claim had ·been settled for
                I

$60,000 and that his check had also been issued. Both checks were mailed to

King's office and both had cl<?ared.

      Based upon these facts, King was charged with two counts of theft by

failure to make required disposition of property-~ Just as with the previous file,
         '

t_he Inquiry Commission has yet to issue a   for~al   charge.
                               '\.


                                         4
....


                              (


           D. KBA File 17-DIS-0051
               Ron Brisbon hired King _in 2011 to represent him in a personal injury

       claim against Allstate. Insurance. Since hiring       Kir~.g,   Brisbon has been

       contactedby medical providers and bill collectprs regarding unpaid'medical
                                                                                     .J

                                      r    .                                 .
       bills. King consistently told Brisbon that his claivi had yet to settle-even as

       recently as December 2016. However, when Brisbon contacted All~tate,

       Allstate informed Brisbon his claim had      s~ttled in 2012 and provided Brisbon a
       copy of the check. The Inquiry Commission has yet tO issue a formal charge -in

       this file.

          E. KBA File 17-DIS-0155
                                  '                      )
              King agreed to represent a close friend, Robert Fell, in apersonal injury_
                          .                                            .
       action in .2013. In 2014, Fell was issued a check for approximately $12,000,

       but King told him these funds were only for his vehicle-and that his doctor's

       visits were not covered. When Fell heard of King's arrest for stealing clients'

       funds, he called the insurance company. Fell discovered that the case had

       ·actually been settleq, for:$50,000~ and the check had been
                                                               I
                                                                   made payable to
                                                                                          '
       both Fell and King's law gffice. The Inquiry Commission has yet to issue a

       forrrial charge.

          F. KBA File 17-DIS-0166
              Ira Littrell paid King a $1250 retainerron April 17, 2017, to i::epresent him

       i:h a fraud case. King deposited the check iri his bank account that day. King

       was arrested on April 28, 2017, and (as: of the date the motions in the current
                      .                              '

       case were filed) has remained incarcerated. Littrell filed this complaint after he


                                                5
                                                                                 '   '
,
<:\.




       realized King would not be able to represent him in the matter or refund his

       money. The Inquiry Commission has yet to issue a formal charge related to

       this file.

                                                II. DISCIPLINE

                  King acknowledges that the conduct leading to the disciplinary and

       criminal charges d~scribed in the. KB!\ fil~s would be sufficient to permanently

       disbar him from the pr~ctice of law in the Commonwealth of Kentucky. He
                                                                          '
       agrees that the conduct described in these files fails to comply with SCR 3.130-
              \                             '
       8.4(b), -8.4(c), -.1.3, and -l.15(a). He also agrees that there are sufficient facts
                                            "                                 1
       to justify the issuance of charges in the files on which he has yet to be charged.

       King asks that this Court terminate all KBA proceedings against him by

       granting his motion to resign under terms of permanent disbarm.ent pursuant

       to S~R 3.480(3). King understands that this decision is unconditiona:J., final,

       and frrevocable and that he will never be reinstated to the practice of_ law in the ·

       Commonwealth of Kentllcky.

              We agree that King's motion to withdraw his membership is appropriate

       pursuant to SCR 3.480(3). ·Therefore, it is hereby ORDERED that:

          1. James Grant King is permanently disbarred from the practice of law;

                  and

          2. The Kentucky Bar Association's Petition for Temporary Suspension (in·

                  case number    2017-~C-000142-KB)      pursuant to SCR 3.165 is hereby ·

                  denied as   moo~;   and



                                                     6
'-

     3. In ~ccordance with'.°SCR 3.4SO, King shall pay all costs associated

        with these proceedings, said sum being $182.45, for which        <:;xe~ution,
        may issue from this Court upon finality of this Opinion and Order; ·.

       ·and

     4. Ptirsuant to .SCR 3.390, King shall, within ten (10) days from the

        entry of this O/pinion and Order, notify all clients, in writing, of hi_s .

        inability to represent them; notify, iin writing, all courts' in which he

        has matters pending of his disbarment from the' practice of law; and

        furnish copies of all letters of notice to the Office of Bar Counsel.

        Furthermore, to the extent possible, King shall immediately cancel
                                                              __J


        and cease any advertising activities in which he is engaged.

       All sitting.. All concur.

       ENTERED: September 28, 2017.




                                            7